If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


BETHANY ZEHEL, Individually and as Personal                           FOR PUBLICATION
Representative of the ESTATE OF ROWYN                                 December 1, 2022
VASQUEZ,

               Plaintiff-Appellee,

v                                                                     Nos. 357511, 358134
                                                                      Washtenaw Circuit Court
CLARK EDWARD NUGENT, M.D., DEBORAH                                    LC No. 19-000388-NH
BERMAN, M.D., JUSTIN JUNN, M.D., ALICE
MAY CHI, M.D., and ANGELA SIMMEN
KELLEY, M.D.,

               Defendants-Appellants.


Before: RONAYNE KRAUSE, P.J., and JANSEN and SWARTZLE, JJ.


SWARTZLE, J. (concurring).

        I fully concur in the judgment as well as the entirety of the lead opinion except with respect
to Subpart III.A. In that subpart, I concur but with the reservations I set forth in a similar case
involving this same panel, In re Jumaa Estate, __ Mich App __; __ NW2d __ (2022) (SWARTZLE,
J., concurring).

                                                              /s/ Brock A. Swartzle




                                                 -1-